Title: To Thomas Jefferson from Ferdinand Grand, 23 September 1785
From: Grand, Ferdinand
To: Jefferson, Thomas


Paris, 23 Sep. 1785. Thanks TJ for communicating the contents of Adams’ letter on the payment of interest on the Dutch loan. Grand forwarded to Messrs. Willink & van Staphorst a letter from the Commissioners of the Treasury and asked them to notify him if it contained “an order to remit me against the Payment to be made in 9bre. to the Treasury … as I had been several times apply’d to, on this affair”; he will inform TJ. Acknowledges TJ’s favor of this date; “I … shall conform myself to the contents.”
